Citation Nr: 0826702	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  94-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.          

This matter originally came before the Board of Veterans' 
Appeals (Board)                on appeal from a December 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

The veteran testified during a hearing before RO personnel in 
October 1993.              A transcript of this proceeding is 
of record. In an August 1995 VA Form 9            
(substantive appeal), the veteran had requested a Travel 
Board hearing at the RO, however, he later withdrew this 
request. 38 C.F.R. §20.704(e)(2007).

The Board initially considered the issue of a TDIU, along 
with claims for service connection for various claimed 
disabilities in August 1999, and a claim for increased rating 
for lumbosacral strain, issuing a denial on these claims. The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).              In December 2000, the 
veteran's attorney and VA's Office of General Counsel  filed 
a Joint Motion for Remand, which the Court granted in an 
Order dated the following month. The Joint Motion vacated the 
decision on the TDIU and service connection claims and 
directed that they undergo readjudication, in light of the 
enactment of the Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
and related provisions eliminating the procedural requirement 
of filing a "well-grounded" claim. The appeal as to the 
remaining issue (for an increased rating for lumbosacral 
strain) was dismissed.

In August 2001, the Board, in pertinent part, denied the 
claims, other than the remaining issues of service connection 
for residuals of a urinary tract infection,      and the TDIU 
claim which were remanded. The veteran again appealed to the 
Court. Through a Joint Motion filed and granted in December 
2003, the decision was vacated and remanded to the Board to 
ensure comprehensive notification under  the VCAA. 


The Board remanded the case to the RO (via the Appeals 
Management Center (AMC) in Washington, D.C.) in June 2004 for 
additional development. 

Through a May 2007 decision/remand, the Board denied claims 
on appeal for service connection for a psychiatric disorder, 
including post-traumatic stress disorder; bilateral hearing 
loss; a neck disorder; toe fungus; stomach disorder; left 
knee disorder; eye disorder; temporomandibular joint 
syndrome; left foot disorder; and myofascial pain syndrome. 
Claims for service connection for residuals of a urinary 
tract infection (also claimed as prostatitis), and for a TDIU 
were again remanded to the RO/AMC for further development.

The RO's January 2008 rating decision granted service 
connection for chronic prostatitis, and assigned an initial 
noncompensable evaluation, effective    November 28, 1994. 
The veteran did not contest either the initial rating or 
effective date assigned and hence, this claim has been 
resolved. See Grantham v. Brown,   114 F.3d 1156 (Fed. Cir. 
1997). It follows that the claim for a TDIU is the only 
remaining issue for adjudication on appeal.


FINDINGS OF FACT

1.	The preliminary schedular requirements for a TDIU are 
not met.

2.	The veteran's service-connected disabilities do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular evaluation standards to warrant a TDIU on an extra-
schedular basis.


CONCLUSION OF LAW

The criteria for the grant of a TDIU are not approximated. 38 
U.S.C.A. § 1155, 5013A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1),          3.340, 3.341, 
4.15, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 
5126 (West 2002 & Supp. 2007), prescribes several 
requirements regarding VA's duty to notify         and assist 
a claimant with the evidentiary development of a pending 
claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).             The 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied  and compliant notice was not previously 
provided. See Mayfield v. Nicholson,     444 F.3d 1328, 1333-
34 (Fed. Cir. 2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for        the award of benefits will be 
assigned if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  his claims through correspondence dated 
from July 2004 to June 2007 that addressed each element of 
satisfactory notice set forth under the Pelegrini II 
decision. The notice correspondence explained the general 
requirements to establish the benefit sought, and the March 
1993 Statement of the Case (SOC) and later Supplemental 
Statements of the Case (SSOCs) provided citation to and 
explanation of the applicable criteria to demonstrate 
entitlement to the benefit sought.               The VCAA 
notice correspondence also explained the joint obligation 
between VA and the veteran to obtain evidence including that 
VA would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records, and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to the 
April 2006 notice letter provided notice concerning both the 
disability rating and effective date elements of a pending 
claim for benefits, consistent with the holding in the 
Dingess/Hartman decision. 

In addition, the relevant notice information must have been 
timely sent. The Court        in Pelegrini II prescribed as 
the definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). In this instance,  the relevant VCAA 
notice letters were sent to the veteran several years after 
issuance of the December 1992 rating decision on appeal. 
Nonetheless, the VCAA had not yet even been enacted when the 
veteran claim was first decided.                 In any 
event, the veteran has had a period of several months 
following issuance of   the most recent correspondence in 
June 2007 within which to respond with additional evidence. 
During this timeframe, the veteran underwent an additional       
VA medical examination. There is no indication of any further 
available evidence       to obtain. His claim has since been 
readjudicated through issuance of an             April 2008 
SSOC. Thus, notwithstanding any error in timing of notice, 
the veteran still has had the full opportunity to participate 
in the adjudication of the claim            on appeal. See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed,     499 F.3d 1317 (Fed. Cir. 2007). 

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran through obtaining 
extensive VA outpatient records, private treatment records, 
and records pertaining to receipt of benefits from the Social 
Security Administration (SSA). The veteran has also undergone 
numerous VA examinations.                         See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
his claim, he has provided several personal statements, and 
additional private medical records. He has also testified 
during an October 1993 hearing before RO personnel. While the 
veteran had previously requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board        (a Travel Board 
hearing), he later cancelled it prior to the scheduled 
hearing date. As such, the record as it stands includes 
sufficient competent evidence to decide  the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.








Analysis of the Claim

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2007). 
 
If the claimant does not meet the minimum percentage rating 
requirements of              § 4.16(a) for consideration of a 
TDIU, he or she may still be entitled to the benefit sought 
where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2007). 

While the procedures for assignment of a total disability 
rating on an extraschedular basis would require referral to 
the RO for further disposition, where the record   does not 
contain evidence that would render such claim plausible the 
Board             may deny entitlement to an extraschedular 
evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 
1996). See also Floyd v. Brown, 9 Vet. App. 88,   95 (1995). 

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id. See also 38 
C.F.R. §§ 4.1, 4.15. 
Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment. See 38 
C.F.R. § 4.16(b). See also Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991). By comparison, the impact of any 
nonservice-connected disabilities, or the veteran's age, are 
not factors taken into consideration for this purpose. 38 
C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). See 
Faust v. West, 13 Vet. App. 342, 355 (2000). See also, VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2 (December 13, 2005) (previously cited at M21-1, 
Part IV, paragraph 7.09) (defining substantially gainful 
employment as that "at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides").

The veteran is currently in receipt of a 20 percent rating 
for lumbosacral strain   with limitation of motion; a 10 
percent rating for tinnitus; and a noncompensable             
(0 percent) rating for chronic prostatitis. As there is not 
presently a single      service-connected disability 
evaluated at 60 percent or more, or at least one such 
disability evaluated at 40 percent with sufficient additional 
disability to amount to a combined rating of 70 percent, the 
preliminary schedular requirements for a TDIU are not met. 38 
C.F.R. § 4.16(a).

The remaining theory of entitlement warranting application in 
this case is whether the criteria are met for an award of a 
TDIU on an extraschedular basis. 38 C.F.R.       § 4.16(b). 
Accordingly, the available evidence on the issue of 
occupational capacity has been reviewed, particularly 
relevant opinion evidence from evaluating physicians, to 
determine whether the veteran's claimed unemployability due 
to service-connected disabilities indeed manifests in an 
exceptional or unusual manner as to warrant extraschedular 
evaluation. 



The September 1975 correspondence from a former employer 
states that when     the veteran was previously employed by a 
state Parks and Recreation Department, he requested to be 
excused from jobs that required heavy lifting, due to                
back trouble.

A June 1990 letter from W.G., private physician, to a 
vocational rehabilitation agency, states a diagnostic 
impression of chronic neck and back strains with severe 
emotional overlay, and recommended the veteran avoid work 
activity which was extremely stressful mentally, and also any 
activity which involved heavy lifting and bending.

The November 1991 correspondence of a private vocational 
rehabilitation counselor states that the veteran had 
considered filing an application, but did not feel medically 
able at that time to handle employment.

On an August 1992 TDIU application (VA Form 21-8940), the 
veteran identified his lumbar spine disorder as that which 
prevented him from following a gainful occupation. He listed 
a recent employment history of from November 1988 to       
June 1990 part-time as a bartender, and at or near full-time 
from June 1990 to January 1991, and February to March 1991 as 
a professional driver. The veteran further indicated 
concerning educational history that he had graduated high 
school and completed two years of college.

The January 1993 decision of the Social Security 
Administration found that the veteran was disabled due to the 
primary diagnosis of myofascial pain syndrome, and secondary 
diagnosis of substance abuse disorders, effective March 4, 
1991.  The factual findings in support of that decision 
indicated that the cause of his impairment consisted of 
severe degenerative joint disease affecting the cervical         
and lumbosacral spine, organic mood disorder and 
polysubstance dependence.

A June 1993 VA examination by a psychiatrist resulted in a 
diagnosis of alcohol abuse, polysubstance abuse, and 
dysthymia (secondary type). In reference to his diagnosis of 
dysthymia, the veteran mentioned long-standing depressed mood 
secondary to chronic back pain and impairments it had caused. 
The veteran felt that he was not employable secondary to his 
back injury. According to the examiner,  the veteran remained 
socially active as previously described, and the physician          
did not find there was any evidence of social impairment at 
that time.

In October 1993, the veteran testified before an RO Hearing 
Officer that he had been unable to retain employment since a 
March 1991 accident that had aggravated his lumbosacral 
strain. He contended that his back injury and associated 
manifestations interfered with his employment, and prohibited 
normal functional activities.

On an April 1995 VA psychiatric examination, the diagnosis 
provided was of history of alcohol abuse and mixed substance 
abuse, and borderline personality disorder with paranoid, 
schizotypal and narcissistic traits. The examiner clarified 
that the veteran's longstanding personality disorders 
preceded his military service, and it was not believed that 
he had any social or occupational dysfunction arising out of 
a psychiatric diagnosis related to service.  

The report of a contemporaneous VA general medical 
examination further indicates         that the veteran tended 
to overemphasize somatic complaints, and his focus on                
his medical problems would probably prohibit employment from 
any source,                 as the veteran would emphasize 
his physical disabilities.

The veteran underwent examination of the spine in October 
1997. This was the evaluation primarily considered in the 
August 1999 Board denial of a claim for a rating in excess of 
20 percent for service-connected lumbosacral strain. At that 
time, forward flexion in the lumbar spine region was 0 to 75 
degrees, backward extension 0 to 30 degrees, lateral flexion 
35 degrees bilaterally, rotation 30 degrees bilaterally; 
there was no weakness or fatigability on repetitive motion. 
The veteran did not have spasms, weakness or muscle strain 
signs in the lumbosacral spine. There were no significant 
neurological findings. The diagnosis was a history of chronic 
lower back strain, and by x-ray evidence degenerative joint 
disease in the lower back and cervical spine.

More recent medical history includes a December 2004 VA 
genitourinary examination which stated the diagnosis chronic 
prostatitis by history, although  there was no indication of 
such disorder at the time; and no current evidence of urinary 
tract infection.

The veteran underwent reexamination in June 2007, in 
accordance with the Board's   May 2007 remand directive. The 
diagnosis was chronic prostatitis, and elevated prostate 
specific antigen. The examiner indicated as to general 
occupational effect, the veteran was unemployed; nothing 
further was stated on this subject, including whether a 
disorder related to service had some role in that 
circumstance. General symptoms of this condition were notated 
as urinary hesitancy, urgency, frequency, dysuria, and 
nocturia, which occurred during flare-ups. The examiner 
otherwise observed effects on usual daily activities, the 
requirement of some interruption in his routine when in 
public locations and difficulty in voiding when flare-ups 
occurred.

Based on the above, the record does not substantiate that the 
veteran is unable to secure and maintain substantially 
gainful employment by reason of one or more of his service-
connected disabilities. Significantly, of the several VA 
examiners who have stated an opinion on his occupational 
capacity, none have found this was         the case. The one 
finding from the April 1995 VA general examination that 
raised some limitation on employability associated the 
veteran's somatic complaints in response to his existing 
medical profile, though not to any underlying such disorder - 
service-connected or otherwise. 

The June 2007 VA examination intended to obtain more 
comprehensive information on chronic prostatitis indicated 
among other findings that the veteran was not then 
unemployed. However, the examination indicates that the 
disorder does not significantly impact the veteran's 
employability, as the examiner's objective findings, impact 
on daily functioning from prostatitis symptoms did not 
identify any particular effect which would necessarily 
preclude employment capability. 

Further consideration has been afforded to the objective 
manifestations and treatment history for service-connected 
disabilities, to assess whether any unique circumstances are 
applicable affecting employability. The record as to VA 
outpatient history reveals ongoing treatment for myofascial 
syndrome, lumbosacral strain, hearing loss, presbyopia, a 
cervical spine disorder, and temporomandibular joint 
syndrome, among other disorders. 

As for service-connected chronic prostatitis, consistent with 
the June 2007 examination report, there is no indication of 
any unique characteristic of service-connected disability to 
this effect. There is no indication that tinnitus, rated as 
10 percent disabling, had such a potential impact on 
employability. Notably, the evidence documenting lumbosacral 
strain, evaluated at 20 percent, includes an October 1997 VA 
orthopedic examination that found generally normal range of 
motion, and no signs of lumbosacral strain or pertinent 
neurological symptoms. The veteran's lumbosacral strain 
constitutes his highest evaluated service-connected 
disability, and there are no additional treatment records for 
the same following that date of examination.

The Board has also considered the SSA's decision that the 
veteran was disabled under that agency's criteria, however, 
such decisions are not binding upon VA         and warrant 
closer evaluation as to their rationale pertaining to a 
pending VA claim. Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991) (indicating that while SSA's factual determinations 
are probative, the ultimate conclusions reached are neither 
binding nor controlling upon VA). 

The favorable SSA decision was based in part upon myofascial 
pain syndrome -- which conceivably had some relationship to 
the veteran's lower back disorder. However, that 
determination was also premised upon polysubstance dependence 
disorder, which may not legally be considered as a 
justification to award VA benefits. See e.g., 38 U.S.C.A. § 
105; 38 C.F.R. § 3.301(d). The factual findings relevant to 
the SSA's decision, also note a cervical spine disorder and 
organic mood disorder as contributing factors to impairment, 
both of which are nonservice-connected disabilities that may 
not be considered in deciding whether a TDIU is supported by 
the evidence. 
When evaluating the evidence in its entirety, there is no 
stated medical opinion or other probative finding of record 
that the veteran is unable to maintain substantially gainful 
employment because of his service-connected disabilities. The 
one medical opinion suggesting to the contrary, a June 1990 
physician's letter, recommends disqualifying the veteran only 
from extremely mentally stressful or physically strenuous 
tasks of heavy lifting and bending. Neither this physician 
nor any other treatment has ruled out less strenuous forms of 
employment. The veteran himself has stated upon his formal 
TDIU application that he has completed at least               
two years of college, and thus would not have any obvious 
impediment due to       level of education in securing 
gainful employment.

Accordingly, the preponderance of the competent medical 
evidence is against a finding that the veteran is unable to 
secure and maintain substantially gainful employment due to 
service-connected disabilities. The benefit-of-the-doubt 
doctrine does not apply, and hence, the claim for a TDIU is 
denied. 38 U.S.C.A. § 5107(b);              38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


